Citation Nr: 0306857	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  97-16 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for major depressive 
disorder, currently evaluated as 70 percent disabling since 
April 1, 1996.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer


INTRODUCTION

The veteran served on active duty from April 1971 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision issued by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

Service connection was first granted for anxiety neurosis via 
a February 1978 rating decision.  The veteran initiated the 
current increased rating claim in January 1996.  The RO 
issued a rating decision in August 1996, which found that a 
temporary total evaluation was warranted because of hospital 
treatment in excess of 21 days for the period of January 5, 
1996, to April 1, 1996; his evaluation for depressive 
reaction was otherwise continued as 50 percent disabling.  
The veteran voiced disagreement with his 50 percent 
disability rating and perfected his appeal.  In December 
1998, the Board issued a decision in which a rating in excess 
of 50 percent for a depressive reaction was denied.  The 
veteran appealed the Board's decision, and, in April 2000, 
the United States Court of Appeals for Veterans Claims 
(Court) issued an order that vacated the Board's decision 
vis-à-vis the veteran's increased rating claim for his 
service-connected depressive reaction.  The Board's December 
1998 decision, which denied a disability rating in excess of 
50 percent for a depressive reaction, is therefore vacated.

The matter currently under appeal was subsequently returned 
to the Board.  In January 2001 the Board remanded this matter 
to the RO was additional development.  The RO has completed 
the requested development.  In June 2002 the RO issued an 
Supplemental Statement of the Case (SSOC) and a rating 
decision that reflect that a 70 percent disability rating was 
granted for major depressive disorder (previously depressive 
reaction), effective April 1, 1996, and that a total 
disability rating based on individual unemployablity was 
granted.  The veteran's appeal of his disability rating for 
major depressive disorder is again before the Board for 
appellate review.  See AB v. Brown, 6 Vet. App. 35 (1993).  

FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims have been developed and obtained, and 
all due process concerns have been addressed.  

2.  The schedular criteria prior to November 1996 for the 
evaluation of mental disorders are more favorable to the 
veteran.

3.  The veteran is not considered employable due to his major 
depressive disorder.  He received in-patient care on six 
occasions during the time in question and his global 
assessment of functioning scores consistently denoted at 
least serious symptoms.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating major 
depressive disorder have been met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.102 3.321, 4.29, 
4.125-4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified that VA would aid 
him in obtaining evidence to substantiate his claim by making 
reasonable efforts to obtain evidence sufficiently identified 
by him from government agencies, employers, and all 
healthcare providers via letter in May 2001.  The May 2001 
letter further notified the veteran that ultimate 
responsibility for the submission of evidence remained with 
him.  He was specifically requested to inform VA of any 
private medical providers from which evidence could be 
obtained by letter in March 2003.    He was notified of the 
laws and regulations regarding his increased rating claim, 
including the prior and revised regulations governing the 
rating of mental disorders, in the November 1996 Statement of 
the Case (SOC) and the March 1999 SSOC.  The Board finds that 
VA's duty to notify has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The veteran was afforded VA mental disorder 
examinations in January 1997 and October 2001.  See 38 C.F.R. 
§ 3.159(c)(4) (2002).  The resulting reports have been 
obtained.  His VA medical records, including progress notes 
and discharge summaries, have been obtained.  He was afforded 
the opportunity to offer testimony at a hearing before a 
hearing officer in June 1997.  A transcript is of record.  
The veteran receives Social Security benefits.  His Social 
Security Administration (SSA) records were requested and 
associated with his claims file.  While an August 2000 VA 
medical record reflects that the veteran indicated that he 
had begun to receive treatment from a private psychologist, 
the veteran has not supplied sufficient information so that 
reasonable effort to obtain these private medical records 
could be made on his behalf.  Therefore, the Board concludes 
that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

II.  Increased Rating Claim

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2002).

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2002).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Summary of the Evidence

A VA discharge summary reflects that the veteran received in-
patient care for depression from October 24, 1995, to October 
30, 1995.  The psychiatric evaluation report reflects that 
his worsening depressive symptomotology with suicidal 
ideation resulted in his hospitalization but that he had no 
suicidal or homicidal ideations upon discharge.  The report 
also reflects that the episode of depression had started 
about eight to ten months previously and gradually gotten 
worse.  The report reflects that mental status examination 
revealed that the veteran was alert and oriented, 
cooperative, moderately groomed and hygienic, and had poor 
eye contact.  He acknowledged active suicidal ideation but 
with no intent or plan and he had no psychosis.  His 
cognitive function appeared to be grossly intact and his 
insight and judgment were fairly good.  The report contains a 
diagnosis of recurrent major depression and reflects a GAF 
score of 30.

A January 1996 VA psychological evaluation report reflects 
that the veteran reported depression, admitted to suicidal 
thoughts, and indicated that he had been suspended from work.  
The report further reflects that the veteran had attained a 
master's degree but had been unemployed since October 1995.  
The report indicates test results that reflected an IQ within 
the high average range, memory within normal limits, and 
depression.  The report contains diagnostic impressions of 
major depression, recurrent and moderate, dysthymic disorder, 
and a personality disorder, not otherwise specified with 
borderline and obsessive compulsive features.

The veteran received in-patient care from January 5, 1996, to 
March 15, 1996.  The VA discharge summery reflects that he 
complained of increasing depression and a lack of energy.  
The discharge summery further reflects that the veteran 
indicated suicidal ideation with no plan and that he was not 
a management problem but did seem to be paranoid about the 
military.  The initial impression was dysthymia and 
borderline personality disorder and the discharge summary 
reflects that his depression improved slowly but fairly 
steadily throughout his stay.

A March 1996 VA nursing discharge summary reflects that the 
veteran had been admitted with a diagnosis of recurrent major 
depression.  The summary reflects that, after testing, a new 
diagnosis of organic affective disorder secondary to right 
hemisphere dysfunction was given.

An SSA award letter, received in January 1997, reflects that 
the veteran was entitled to month disability benefits 
beginning in March 1996 and that his disability began for SSA 
purposes in September 1995.  The SSA records indicate a 
primary diagnosis of organic mental disorders (affective 
disorder and anxiety related disorder) with a secondary 
diagnosis of personality/conduct disorders.  The SSA records 
reflect mood disturbances, emotional lability, and impairment 
of impulse control.  The SSA records include of copies of his 
VA medical records.

A January 1997 VA mental disorders examination report 
reflects that the veteran was married (for the second time) 
and was interviewed, at his request, in the presence of his 
wife.  The report reflects that the veteran had a constricted 
affect, subdued and depressed mood, intact sensorium, 
preserved insight and judgment, and no gross evidence of 
psychosis, suicidal ideations or homicidal ideations.  The 
report reflects that, at a clinical level, the veteran's 
condition had changed from one that presented itself 
predominantly with anxiety symptoms to one that was 
presenting with increasingly severe and recurrent episodes of 
depression.  The examiner noted in the report that a detailed 
review of the claims folder revealed that the most accurate 
psychiatric diagnosis for the veteran was of recurrent major 
depressive disorder.  The report contains a Global Assessment 
of Functioning (GAF) score of 51 to 60 and reflects that the 
veteran's level of social, vocational, and industrial 
adjustment appeared to be reduced.

The veteran presented testimony at a personal hearing before 
a hearing officer in June 1997.  The hearing transcript 
reflects that the veteran testified that he began to have 
problems of his place of employment due to what he perceived 
as unfair distribution at work, which led to reprimands due 
to his attitude and an eventual suspension.  The transcript 
reflects that he began a construction project to help him 
relieve stress in late 1993 but at the time of the hearing 
the project was largely neglected.  He also described a truck 
restoration project that he did not complete due to lack of 
interest.  The veteran testified that his wife has to remind 
him to take his medication.  The transcript reflects that he 
testified that while he would shower and brush his teeth when 
he went in public, he hardly ever left his house and most 
days would not even dress.  He also testified that he 
constantly flips through channels when watching television 
instead of concentrating on one program.  He described 
relationships he made with people at work mainly consisting 
of conversation on breaks and with one visit to his home.  

The June 1997 hearing transcript reflects that the veteran's 
spouse also testified.  The transcript shows that she 
testified that she and the veteran had not gone out together 
for anything other than medical appointments and appointments 
with VA counselors in the preceding couple of years.  She 
also testified that she had to remind the veteran to bathe 
and that she has to urge him to get up and do anything.  The 
transcript reflects that she testified that the veteran's 
depression had gotten so bad that she became depressed and 
had begun taking anti-depressants.  She also indicated that 
the veteran's depression had a negative affect on the 
behavior of their two children.

A November 1997 letter from M.E. Baker, Psy.D., reflects that 
the veteran's wife and two sons had been receiving 
psychological treatment since June of 1997.  The letter 
reflects that it was reported to the psychologist that the 
veteran's behavior was extremely difficult to tolerate and 
both of his sons manifested behavioral problems at home.  The 
letter reflects that the sons expressed anger and frustration 
that their father did not perform any work around the house 
and was often unreasonable, argumentative and hostile with 
them and their mother.  The letter reflects that after being 
referred to the psychologist by her family physician, the 
veteran's wife began taking an antidepressant.  The examiner 
indicated that the veteran's behavior in the home was a 
contributing factor to his wife's depression.

A VA discharge summary reflects that the veteran received in-
patient care from April 27, 1997, to May 8, 1997, after being 
brought to triage by his wife and sister-in-law due to poor 
impulse control.  The summary reflects that the veteran's 
wife indicated that he had increasingly lost his temper and 
had begun to throw objects and threaten her, and was 
frequently getting into unnecessary arguments with people.  
The summary reflects that the veteran indicated that he had 
felt frustrated for the preceding few months and felt 
hopeless and helpless because he could not enjoy himself like 
other people.  His wife had taken his driver's license 
because she felt he was a reckless driver.  The summary 
indicates that the veteran had fair hygiene and grooming.  He 
maintained poor eye contact, was cooperative, had a depressed 
mood and sad affect, and thought processes were logical and 
goal-directed with no delusions.  His speech was slow and 
soft and he had an intact memory, good concentration, average 
intelligence, fair insight, and poor judgment.  The summary 
reflects that impressions of his problems were noted as 
marital discord, depression, poor impulse control, boredom, 
and alcohol and marijuana abuse.  The summary shows that on 
April 29, 1997, the veteran was informed that his wife had 
left him and he was subsequently put on suicide status, as he 
was ambivalent to suicidal thoughts.  The summary reflects 
that his wife came back home and on May 5, 1997, he and his 
wife talked at length with the treatment team about the 
problems in their relationship and reaffirmed their continued 
commitment to make their marriage work.  The summary contains 
final diagnoses of mood disorder secondary to cerebrovascular 
accident, dysthymic disorder by history, cannabis dependence, 
personality disorder not otherwise specified with obsessive-
compulsive and paranoid features.  His GAF score on admission 
was 25 with a GAF score of 70 for the past year.

A VA discharge summary reflects that the veteran received in-
patient care from January 27, 1999, to February 12, 1999, due 
to recurrent depression since the death of his mother in 
August 1998.  Stressors included altercations with his two 
teenage sons.  The summary contains diagnoses of recurrent 
major depressive disorder, borderline personality traits, and 
a GAF score of 30 upon admission and 55 at discharge.  The 
veteran presented as quiet, soft-spoken, and with a 
depressed, tearful and angry affect.  He was oriented to 
person, place and time with an intact remote memory.  His 
delayed memory was 2 out of 4 after minutes.  His insight and 
judgment were poor but his thought content and thought 
process were concrete.  Hallucinations, suicidal ideations, 
homicidal ideation were denied.  He had recent marijuana 
usage.  The summary also reflects that he had frequent 
awakenings at night and his sleep was not good.  The summary 
indicates that the veteran was admitted to the acute 
psychiatric unit and he had indicated that his depression had 
gotten worse with crying spells and mood swings.  He 
described an incident prior to hospitalization in which he 
shot a gun in the air to scare a neighbor.

A VA discharge summary reflects that the veteran received in-
patient care from March 6, 2000, to March 31, 2000.  The 
summary reflects that the veteran indicated that the Saturday 
prior to his admission, he developed homicidal ideations 
towards his neighbor and had developed plans to shoot the 
neighbor and then kill himself.  The veteran described 
feelings of hopelessness, worthlessness, and paranoia.  The 
summary reflects that a mental status examination revealed 
that he was disheveled, suspicious and guarded.  He was alert 
and oriented to person, place and time and his thought 
processes were logical and goal-directed.  His mood was very 
dysphoric with a constricted affect, speech was normal in 
rate, rhythm and tone, memory functions were intact, 
attention and concentration were fair, thinking was concrete, 
insight was limited, and judgment was intact.  The summary 
reflects that at discharge the veteran was alert and oriented 
to person, place and time, his mood was euthymic with a 
congruent affect, and sleep and appetite had improved 
significantly.

A VA discharge summary reflects that the veteran received in-
patient care from February 3, 2001, to February 16, 2001.  
The summary reflects a diagnosis of dysthymia, cannabis 
dependence, cluster B personality traits and a GAF score of 
51 on admission.  The summary reflects a sluggishness or 
slowing of mental processing which were consistent with 
previous brain scan evidence of one or more small lesions in 
his right tempropartietal region but that much of his 
cognitive impairment was due to his chronic and severe 
depression with mental torpor and inactivity in conjunction 
with a heavy regiment of medications.  The summary reflects 
that the veteran was plagued with fantasies of anger and 
violence and had recurrent mixed dysphoria accompanied by 
irritability, anger, and guilt.  He was not psychotic and was 
in emotional and behavioral control.  The summary reflects 
that the veteran had limited coping skills and that at 
discharge he had clearly improved in terms of mood dysphoria 
and was not considered a danger to himself or others at 
discharge.  The February 16, 2001, VA mental health discharge 
planning record reflects that the veteran was not considered 
employable on the day of his discharge and that a follow-up 
assessment by an appropriate provider should occur prior to 
his beginning full-time employment.

An October 2001 VA mental disorders examination report 
reflects that a review of the veteran's medical records and 
history clearly supported a history of recurrent major 
depressive episodes but left significant question regarding 
the timing ad etiology of the symptoms.  The report reflects 
that he was somewhat unkempt with inadequate attention to 
personal hygiene, avoidant eye contact, and demeanor was 
initially somewhat defensive.  Speech was normal, mood 
dysphoric, affect blunted, and thought processes linear and 
goal directed.  Insight and judgment were fair.  The report 
contains a diagnosis of major depressive disorder with 
melancholic features and a GAF score of 40.

VA social worker and mental health clinic progress notes from 
January 1996 to May 2001 reflect that the veteran suffered 
from anxiety with later records reflecting depression.  He 
had a borderline fear of emotional expression.  The notes 
reflect that the veteran's spouse was concerned about and 
supportive of her husband.  The progress notes also reflect 
low motivation and decreased energy, compliance with his 
medications that helped him maintain at least minimum 
stability, he received individual therapy, and he indicated 
that hospitalization offered him a respite from homelife 
(which included chronic behavioral problems with his two 
sons).

Legal Analysis

With respect to the applicable criteria, during the pendency 
of the veteran's appeal, the rating criteria for evaluating 
mental disorders were revised and amended effective November 
7, 1996.  In Karnas v. Derwinski, the Court held that where 
the law or regulation changes after a claim has been filed, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, where compensation is awarded or increased pursuant 
to any Act or administrative issue, the effective date of 
such an award or increase shall not be earlier than the 
effective date of the Act or administrative issue.  See 38 
U.S.C.A. § 5110(g) (West 2002).  In addition, the General 
Counsel of VA has held that if the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  See VAOPGCPREC 3-2000 
(2000).  As such, the revised Rating Schedule for mental 
disorders cannot be applied to a claim for any date prior to 
November 7, 1996. 

Prior to November 7, 1996, in assessing the severity of a 
mental disorder, such as a major depressive disorder, the 
effect of the disorder on the veteran's ability to interact 
on both a social and industrial level, as confirmed by the 
current clinical findings, was considered.  Social 
inadaptability, however, was evaluated only as it affected or 
impaired industrial adaptability.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9405, Note (1) (1996).

The prior Rating Schedule envisioned a 70 percent evaluation 
for a depressive disorder was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9405 
(1996).

A 100 percent evaluation was warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
In the alternative, a 100 percent evaluation was warranted if 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality and disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior.  As well, a 100 percent 
evaluation was awarded if the veteran was demonstrably unable 
to obtain or retain employment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1996).  The appellant only needed to 
meet one of these criteria to be granted a 100 percent 
evaluation.  Johnson v. Brown, 7 Vet. App. 95 (1994).

The revised schedular criteria, effective as of November 7, 
1996, incorporate the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  Under the revised schedular criteria, a 70 
percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals that 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 
(2002).

A 100 percent disability rating contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2002).

The symptoms listed in Diagnostic Code 9434 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Under the revised regulations, the veteran's overall 
disability picture is not of the type and degree of symptoms 
that would warrant a 100 percent disability rating.  The 
evidence of record shows that the veteran has had suicidal 
ideations that were not accompanied by plans. While the 
evidence of record does reflect that the veteran had an 
argument with his neighbor over a boundary dispute, after 
which the veteran had homicidal ideations, the record does 
not indicate that the veteran is a persistent danger of 
harming himself or others.  The evidence of record does 
indicate some cognitive impairment but not to the degree that 
he has memory loss of the names of close relative, his 
occupation, or even his own name.  In fact, the evidence of 
record reveals that his memory was intact and his speech was 
normal.  He was consistently oriented to person, place and 
time and his thought processes were logical and goal-
oriented.  While, in contrast, the evidence of record does 
show that the veteran's wife testified that she had to remind 
the veteran to bathe and that his hygiene was described in 
the medical records as ranging from moderately groomed and 
hygienic to unkempt with inadequate attention to personal 
hygiene, his overall disability picture is not of the type 
and degree of symptoms that would otherwise support a 100 
percent disability rating under the revised criteria.  See 
38 C.F.R. §§ 4.7, 4.130 Diagnostic Code 9434 (2002).

In comparison, the veteran's disability picture does warrant 
a 100 percent rating under the prior regulations.   The 
evidence of record clearly shows that the veteran was not 
considered employable and thus meets one the criteria for a 
100 percent disability rating.  A 100 percent evaluation was 
awarded if the veteran was demonstrably unable to obtain or 
retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9405 (1996); see also Johnson v. Brown, 7 Vet. App. 95 
(1994).

In brief, a 100 percent disability rating for a major 
depressive disorder is allowed under the old criteria for 
rating mental disorder while a 100 percent disability rating 
is not warranted under the amended regulations.  Therefore, 
the regulations in effect prior to the November 1996 are more 
favorable to the veteran.  As such, a 100 percent disability 
rating is granted and the veteran's increased rating claim 
succeeds.

(CONTINUED ON NEXT PAGE)



ORDER

A 100 percent disability rating for major depressive disorder 
is granted, subject to the laws and regulations pertaining to 
the disbursement of VA monetary funds.



	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

